United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3448
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Alvaro Rene Jerez-Ravaric,              *
also known as J. Doe 522,               *      [UNPUBLISHED]
also known as Rene Perez,               *
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: February 15, 2012
                                Filed: February 21, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Alvaro Rene Jerez-Ravaric challenges the reasonableness of the six-month
sentence the District Court1 imposed after revoking his supervised release. Upon
careful review, we conclude that the revocation sentence was not unreasonable, as it
was within the advisory U.S. Sentencing Guidelines range and below the statutory
maximum. See 18 U.S.C. § 3583(e)(3) (limiting the maximum term of imprisonment


      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
upon revocation of supervised release to two years for a Class C felony); United
States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (applying a presumption of
substantive reasonableness to a revocation sentence within the Guidelines range);
United States v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008) (noting that a district
court need not make specific findings on the 18 U.S.C. § 3553(a) factors if there is
evidence that the court was aware of the relevant factors); United States v. Tyson, 413
F.3d 824, 825 (8th Cir. 2005) (per curiam) (holding that revocation sentences should
be reviewed under the “unreasonableness” standard announced in United States v.
Booker, 543 U.S. 220 (2005)).

      We affirm the sentence imposed by the District Court.
                      ______________________________




                                          -2-